Citation Nr: 1813760	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-36 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction has since been transferred to the RO in Seattle, Washington.

Claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  While the Veteran has asserted a claim of service connection for PTSD, the record indicates assessments of other acquired psychiatric conditions, such as depression and anxiety.  Accordingly, the Board has recharacterized the issue on appeal.

In November 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding has been associated with the record.

The Board notes that additional evidence was submitted after the issuance of the February 2016 supplemental statement of the case (SSOC); however, the Veteran has waived local consideration of such additional evidence.  See 38 C.F.R. 
§ 20.1304(c) (2017).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, an acquired psychiatric disorder, to include PTSD due to military sexual trauma, is etiologically related to her period of active duty service.


CONCLUSION OF LAW

The criteria for service connection an acquired psychiatric disorder, to include PTSD due to military sexual trauma, have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In light of the favorable decision herein as to the issue on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.

II.  Service Connection
	
Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2014); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis conforming to specified diagnostic criteria (currently the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), previously the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5); see also Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2017).  For personal assault PTSD claims, an after-the-fact medical opinion can serve as the credible supporting evidence of the stressor.  
38 C.F.R. § 3.304(f)(5); Menegassi v. Shinseki, 638 F.3d 1379, 1382-83 (Fed. Cir. 2011); Bradford v. Nicholson, 20 Vet. App. 200, 207 (2006); Patton v. West, 12 Vet. App. 272, 280 (1999).

The Veteran contends that her PTSD is due to military sexual trauma she experienced while on active duty.  Specifically, the Veteran has reported that, in the summer of 1981, she was sexually assaulted by her unit swim coach, who was also her Non-Commissioned Officer in Charge (NCOIC).  See June 2011 Stressor Statement.  After winning a swim tournament, her NCOIC offered her ride to a post-win celebration.  While in the car, the NCOIC began to touch the Veteran despite her objections.  She tried to fight him off, but he overpowered her.  After forcing himself upon her and raping her, the NCOIC threatened the Veteran not to speak about the incident because no one would believe her, as he had served for years and people respected him.  The Veteran reported that she felt helpless and hopeless and that her NCOIC made it sound as if it were her fault she had been raped.  She explained that the fear he instilled in her caused her to not confide in anyone, nor seek medical attention.  The Veteran was manipulated into believing that she could not trust anyone.  She worked with her NCOIC and had to see him every day.  The Veteran had been a virgin and was engaged to be married in July 1981.  After the assault, she called off her wedding two weeks prior to the date.

With regard to a present disability, the Veteran has a current diagnosis of PTSD, which was originally diagnosed in August 2010.  The diagnosis was confirmed according to DSM-IV criteria in a June 2011 VA examination.  The Board notes that although this matter was certified after August 4, 2014 (requiring use of the DSM-5), the Board finds the DSM-IV diagnosis of PTSD is adequate for adjudication purposes.  Accordingly, the Board finds that the first element required for a finding of service connection has been met.

With regard to an in-service stressor, the Board notes that there is no specific documentation of the Veteran's claimed sexual assault while on active duty.  However, in a June 2011 statement, the Veteran reported that she had requested reassignment to the flag records section.  Military personnel records confirm this transfer through an October 1981 letter of recommendation from the Veteran's NCOIC for the Veteran's reassignment.

In a June 2011 statement, the Veteran stated that she had repressed her memories of her in-service sexual assault until 2003 or 2004 when a visit to a mental health professional caused the memories to resurface.

In a September 2014 statement, the Veteran's husband recounted that the Veteran was assigned to his squad in the summer of 1981.  He recalled her as a happy, outgoing, friendly, and dedicated individual.  In the fall of 1981, the Veteran's husband noticed a change in the Veteran's behavior.  They began a relationship and were eventually married.  The Veteran's husband stated that it was not until several years later, after continued counseling, that he learned that the Veteran's change in behavior 1981 was due to a sexual assault by their NCOIC.  He stated that the Veteran knew how the system worked and that she would not receive any help from the chain of command.  The Veteran's husband noted that it was likely that the Veteran did not confide in him because she was aware that he disliked their NCOIC and feared how he might react. 

In an August 2016 statement, the Veteran's husband reported that he was her squad leader in the summer of 1981.  He described her as someone who kept to herself, but was upbeat and attended all company social functions, which she seemed to enjoy.  In midsummer, the Veteran's husband noticed a sudden change in the Veteran's behavior.  She stopped attending functions, stayed in the barracks, and hardly spoke to anyone.  The Veteran became withdrawn and had no interest in any of the recreational activities the unit offered.  The Veteran's husband noted that she seemed distracted, confused, and cautious about joining any activities.  

In a November 2017 Board hearing, the Veteran testified that she was a happy, friendly, and outgoing before she was sexually assaulted in the summer of 1981.  After she was assaulted, she became withdrawn, stayed in the barracks, and stopped participating on the unit swim team.  The Veteran testified that she was sexually assaulted by her chain of command and that her request to transfer departments following her assault was eventually granted.  The Veteran's husband testified that he was a platoon sergeant at the time and that the Veteran had been assigned to his squad.  He remembered her as friendly and easygoing and that she would attend company functions.  The Veteran's husband testified that he noticed when the Veteran's behavior changed all of a sudden.  She seemed depressed and wanted to be alone.  After years of marriage, the Veteran finally told her husband what she had experienced in service.  The Veteran's husband recalled hearing complaints that their NCOIC would flirt with all the women.

Private and VA mental health treatment records consistently note the Veteran's recounts of her military sexual assault.

The Board finds that the Veteran and her husband, who served as her squad leader in the summer of 1981, have provided competent and credible statements and testimony regarding the Veteran's military sexual assault.  Further, the Veteran has provided consistent statements to healthcare providers regarding her sexual assault.  Additionally, the Veteran's military personnel records confirm that she had been transferred to another division in the fall of 1981.  As such, the Board finds that the second element required for a finding of service connection has been met.

The remaining question is whether there is a medical nexus between the Veteran's in-service experience and her current diagnosis of PTSD.

In the Veteran's June 2011 VA examination for PTSD, the Veteran reported symptoms beginning in 2009.  She had suppressed many feelings and treatment from a metal health counselor prompted their resurfacing.  The Veteran reported that she was depressed, anxious, irritable, startled by sudden noises, and intolerant of crowds.  She experienced memory problems and had difficultly expressing herself.  The Veteran's symptoms were constant, continuous, and ongoing.  The Veteran noted that, prior to service, she was involved in social activities and church activities and had good relationships with others.  The Veteran reported that she joined the swim team and after winning a swim tournament one day, she accepted a ride from her NCOIC.  After arriving at their destination, her NCOIC proceeded to lock the car doors, overpower her, and rape her.  Afterwards, he threatened that no one would believe her word over his, so she never reported or received treatment for the sexual assault.  The VA examiner indicated that the Veteran's response to the stressor was intense fear and helplessness because her NCOIC was so much bigger than her and because of his power in the Army.  She was stunned or shocked by the traumatic event and believed her life was threatened and that she could be physically injured in the situation.  The examiner noted that the Veteran felt a sense of horror at the loss of her virginity and self-worth.  The Veteran was found to be a reliable historian.  The examiner diagnosed the Veteran with PTSD, major depressive disorder, recurrent, severe, and primary insomnia.  The examiner noted that the diagnoses were related and represented a progression of the Veteran's primary diagnosis of PTSD.  The Veteran's PTSD caused the symptoms that lead to depression and her insomnia was the result of both.

In a June 2013 addendum VA medical opinion, the VA examiner opined that the Veteran's PTSD was at least as likely as not incurred in or caused by the claimed in-service event.  The examiner had reviewed the Veteran's service and treatment records and noted that the Veteran clearly had severe mental health issues diagnosed as PTSD.  The examiner noted that while there was no evidence beyond self-report of the rape, the Veteran's statements and symptoms of the trauma appeared credible.

In an October 2017 letter, Dr. A. Z., a staff psychologist with VA, indicated that she had been treating the Veteran for PTSD with an evidenced based trauma focused treatment called Prolonged Exposure.  Throughout this form of psychotherapy, the Veteran had consistently recounted the details of her military sexual trauma, the description of the assault, identification of her superior officer, and the subsequent changes in functioning at work and within her relationships immediately following the traumatic event.  Dr. A. Z. indicated that the Veteran had been diagnosed with depressive disorder, not otherwise specified, and anxiety, not otherwise specified, in 2004.  She noted that this pattern of diagnoses were often seen in the early stages of treatment and, in her expert opinion, these diagnoses were consistent with the Veteran's diagnosis of PTSD and did not represent unrelated conditions.  Dr. A. Z. opined that the Veteran's quality of life had been significantly reduced by PTSD secondary to a military sexual trauma she endured during service.

The Board finds that the final element required for a finding of service connection has been met.  The June 2011 VA examiner found the Veteran to be a reliable historian and based on her recounting of her in-service sexual assault, diagnosed the Veteran with PTSD and secondary diagnoses of major depressive disorder and primary insomnia.  After a review of the Veteran's records, the June 2013 VA examiner opined that the Veteran's PTSD was as least as likely as not caused by an in-service event.  He, too, found the Veteran's self-report of her military sexual assault to be credible.  Finally, Dr. A. Z. stated that the Veteran had consistently reported the details of her in-service sexual assault and Dr. A. Z. believed that the Veteran's PTSD was related to her in-service military sexual trauma.  Accordingly, the Board resolves all reasonable doubt in favor of the Veteran and finds that service connection for an acquired psychiatric disorder, to include PTSD due to military sexual trauma, is warranted.  38 U.S.C. § 5107(b) (2014); 38 C.F.R. 
§ 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder is granted.





____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


